Mr. Justice Pope,
concurring with
Mr. Justice Gary:
I do not feel that the respective agents of the plaintiff and defendants intended to injure the defendants, and yet such was the effect of their conduct in the premises. I concur, therefore, with Mr. Justice Gary, that the judgment of the Circuit Court should be reversed only so far as the method adopted by the Circuit Judge in ascertaining the damages of the defendants is concerned. I think Mr. Justice Gary lays down the correct rule for the ascertainment of such damages, and that the action should be remitted to the Circuit Court for the purpose of enforcing such rule.